MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                        FILED
the defense of res judicata, collateral                         Jun 28 2017, 7:08 am
estoppel, or the law of the case.
                                                                    CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anne Medlin Lowe                                         Curtis T. Hill, Jr.
Riley Williams & Piatt, LLC                              Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John McAllister,                                         June 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A02-1702-CR-242
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable Steven R. Nation,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         29D01-1610-F5-7824



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017     Page 1 of 12
                                          Case Summary
[1]   Appellant-Defendant John McAllister was arrested after he fraudulently cashed

      one check and attempted to fraudulently cash a second check on October 11,

      2016. McAllister was thereafter charged with Level 5 felony fraud on a

      financial institution, Level 5 felony attempted fraud on a financial institution,

      and two counts of Level 6 felony forgery. Following a jury trial, McAllister was

      found guilty as charged. On January 19, 2017, the trial court entered a

      judgment of conviction on the two Level 5 felony charges and sentenced

      McAllister to an aggregate seven-year executed sentence. On appeal,

      McAllister challenges both the sufficiency of the evidence to sustain his

      convictions and the appropriateness of his sentence. We affirm.



                            Facts and Procedural History
[2]   On October 11, 2016, McAllister entered the First Merchant’s Bank in Carmel.

      Upon entering the bank, McAllister sought to cash a fraudulent check in the

      amount of $1340.23 purporting to be made out to McAllister by Samantha

      Abshire on behalf of Mill Direct Carpet. After the teller consulted with her

      manager, the bank cashed the fraudulent check for McAllister.


[3]   Mill Direct Carpet, a family owned business owned by Samantha’s father, was

      a customer of the bank. Samantha and her father were the only two individuals

      who had access to Mill Direct Carpet’s checkbook. The funds in the checking

      account were used for employee payroll and paying bills to suppliers.


      Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 2 of 12
      McAllister had never worked for Mill Direct Carpet. Samantha did not know

      McAllister and had never written a check payable to him. In addition, the color

      of the check that McAllister presented did not match the color of Mill Direct

      Carpet’s checks and the handwriting did not match Samantha’s.


[4]   After leaving First Merchant’s Bank, McAllister went to Salin Bank and Trust

      in Fishers. Upon entering this bank, McAllister sought to cash a fraudulent

      check in the amount of $1430.10 purporting to be made out to McAllister by

      Rick Coffey on behalf of Pet Assure. When McAllister presented the check,

      Janelle Anderson, the teller who was assisting McAllister, contacted her

      manager because she knew that there had been an issue earlier in the day with

      another check purportedly issued by Pet Assure. Anderson indicated that

              As soon as I saw the check, I e-mailed my manager to let him
              know that there was another one of these checks being presented.
              I tried to stall by playing around on my computer, just clicking
              random spots on the screen. And then I brought the gentleman
              over to our live banker which is like an ATM with Skype. Before
              I did that, I also e-mailed our communications center team and
              let them know that I was going to be bringing this gentleman
              over there so that they could make their team aware to not cash
              this check. We were over there for a few minutes and then I
              brought them over, I brought him back over to my desk when
              they said they could not cash this check, at which point my
              manager came over and we were able to stall until the police
              officer got there.


      Tr. Vol. II, pp. 141-42.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 3 of 12
[5]   Pet Assure, a component of Barkefeller’s which is owned by Coffey, was a

      customer of Salin Bank. Barkefeller’s provides numerous services to pet

      owners. Pet Assure is an account Barkefeller’s keeps for the specific purpose of

      reimbursing customers whose animals get sick or otherwise become injured

      while receiving services at Barkefeller’s. The Pet Assure account is not used to

      pay employees or business expenses, as those expenses come out of the

      Barkefeller’s general account. Company policy provides that customers may be

      reimbursed no more than $500.00 via an account credit, a credit card

      reimbursement, or a company check. It is very rare for Coffey to write checks

      for customer reimbursement, and he issues only approximately two

      reimbursement checks per month from all three Barkefeller’s facilities. Coffey

      does not know and, prior to trial, had never seen McAllister. Coffey did not

      write a check to McAllister in the amount of $1430.10. In addition, the

      handwriting on the check did not match Coffey’s and the borders of the check

      were the wrong color.


[6]   Soon after Anderson reported McAllister’s behavior, Officer Kyle McFerran

      was dispatched to Salin Bank in reference to a report of a subject trying to cash

      a fraudulent check. Upon arriving at the bank and making contact with

      McAllister, Officer McFerran asked McAllister “what the check was for.” Tr.

      Vol. II, p. 167. McAllister indicated that


              he met an unknown female subject that he did not know at the
              Lafayette Square Mall, spoke to her briefly, gave her his cell
              phone number, and that on today’s date, that date, October 11 th,
              this unknown female contacted him and asked him if he would

      Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 4 of 12
              like to cash a check for her. And then she picked him up,
              brought him to the Salin Bank in Fishers and dropped him off.


      Tr. Vol. II, p. 167. When Officer McFerran indicated that McAllister’s

      explanation “didn’t make sense … that something wasn’t adding up,” Tr. Vol.

      II, p. 167, McAllister

              kind of shifted gears and told me that he was issued the check for
              work he did on the Internet for Pet Assure. He wasn’t sure
              whether the check was, the check was mailed to him but he could
              not recall whether he received it that day or the day prior, but
              one of the two. I asked him what kind of work he did on the
              Internet and he refused to tell me.


      Tr. Vol. II, p.


[7]   McAllister was placed under arrest at the conclusion of his conversation with

      Officer McFerran. In a search incident to McAllister’s arrest, Officer McFerran

      discovered that McAllister was in possession of a photocopy of the Mill Direct

      Carpet check which McAllister had fraudulently presented to First Merchant’s

      Bank earlier that day.


[8]   On October 12, 2016, Appellee-Plaintiff the State of Indiana (“the State”)

      charged McAllister with Level 5 felony fraud on a financial institution, Level 5

      felony attempted fraud on a financial institution, and two counts of Level 6

      felony forgery. On December 13, 2016, following a jury trial, McAllister was

      found guilty as charged. Prior to sentencing, McAllister refused to cooperate

      with the Hamilton County Probation Department and continued to lie about


      Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 5 of 12
       his identity and criminal history, despite being linked by fingerprint records to

       his prior convictions.


[9]    McAllister’s prior conviction records indicated that, at the time he committed

       the instant offenses, he had a pending charge of theft under Cause Number

       49G08-1610-CM-40322. He was on parole for rape in Cause Number 49G05-

       9410-CF-142928. Following his release on parole in 2012, McAllister had

       violated the terms of his parole three times and his parole had been revoked

       once. McAllister also had prior convictions for public intoxication, theft, and

       driving while suspended.


[10]   At sentencing, the trial court entered a judgment of conviction on the Level 5

       felony fraud on a financial institution and Level 5 felony attempted fraud on a

       financial institution charges. The trial court “affirm[ed] the jury verdict as to

       the [Level 6 felony forgery charges], but [did] not enter a judgment of

       conviction … based on the same evidence test.” Tr. p. 246. The trial court

       imposed an aggregate seven-year executed sentence. This appeal follows.



                                  Discussion and Decision
[11]   On appeal, McAllister contends that the evidence is insufficient to sustain his

       convictions for Level 5 felony fraud on a financial institution and Level 5 felony

       attempted fraud on a financial institution. He alternatively contends that his

       aggregate seven-year sentence is inappropriate. We disagree with both

       contentions.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 6 of 12
                                 A. Sufficiency of the Evidence
[12]   McAllister contends that the evidence is insufficient to sustain his convictions

       for Level 5 felony fraud on a financial institution and Level 5 felony attempted

       fraud on a financial institution.

                When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative
                evidence and reasonable inferences supporting the verdict. It is
                the fact-finder’s role, not that of appellate courts, to assess
                witness credibility and weigh the evidence to determine whether
                it is sufficient to support a conviction. To preserve this structure,
                when appellate courts are confronted with conflicting evidence,
                they must consider it most favorably to the trial court’s ruling.
                Appellate courts affirm the conviction unless no reasonable fact-
                finder could find the elements of the crime proven beyond a
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


[13]   Indiana Code section 35-43-5-8(a) provides that



       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 7 of 12
        A person who knowingly executes, or attempts to execute, a
        scheme or artifice:

                 (1) to defraud a state or federally chartered or
                 federally insured financial institution; or
                 (2) to obtain any of the money, funds, credits, assets,
                 securities, or other property owned by or under the
                 custody or control of a state or federally chartered or
                 federally insured financial institution by means of
                 false or fraudulent pretenses, representations, or
                 promises;

        commits a Level 5 felony.


“A person engages in conduct ‘knowingly’ if, when he engages in the conduct,

he is aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

Further, “[a] person attempts to commit a crime when, acting with the

culpability required for commission of the crime, the person engages in conduct

that constitutes a substantial step toward commission of the crime.” Ind. Code

§ 35-41-5-1(a). “An attempt to commit a crime is a felony or misdemeanor of

the same level or class as the crime attempted.” Id. In challenging the

sufficiency of the evidence to sustain his convictions, McAllister does not

dispute that the evidence is sufficient to prove that he successfully cashed one

fraudulent check and attempted to cash another, but claims only that the

evidence is insufficient to prove that he “knowingly executed or attempted to

execute a scheme or artifice to defraud” either First Merchant’s or Salin Bank.

Appellant’s Br. p. 15.




Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 8 of 12
[14]   Black’s Law Dictionary defines a “scheme” as “an artful plot or plan, usu. to

       deceive others.” Scheme, BLACK’S LAW DICTIONARY (10th Ed. 2009). It

       further defines an “artifice” as “a clever plan or idea, esp. one intended to

       deceive.” Artifice, BLACK’S LAW DICTIONARY (10th Ed. 2009). Our review of

       the record reveals that the evidence is sufficient to support a finding that

       McAllister knowingly engaged in an artful or clever plan which was intended to

       deceive.


[15]   McAllister attempted to cash two different forged checks at two different banks.

       While he was successful at First Merchant’s Bank, he was unsuccessful at Salin

       Bank. At both banks, McAllister presented checks that were similar to those

       used by bank customers. These checks, however, contained subtle differences

       in color from those used on the companies’ actual checks. In addition, while

       the signatures looked similar to the actual signatures of the individuals who

       were purported to have endorsed each check, the rest of the handwriting did not

       match that of said individuals. One could reasonably infer from the fact that (1)

       the fraudulent checks were designed in a manner meant to look similar to the

       actual checks and (2) endorsing signatures were made to look similar to the

       signatures of those authorized to endorse such checks, that McAllister had

       knowingly concocted and engaged in an artful or clever plan which was

       intended to deceive First Merchant’s and Salin Banks. As such, we conclude

       that the evidence is sufficient to support the jury’s determination that

       McAllister knowingly engaged in an artful or clever plan which was intended to




       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 9 of 12
       deceive. McAllister’s claim to the contrary amounts to an invitation to reweigh

       the evidence, which we will not do.1 See Stewart, 768 N.E.2d at 435.


                                 B. Appropriateness of Sentence
[16]   Alternatively, McAllister contends that his aggregate seven-year sentence for

       Level 5 felony fraud on a financial institution and Level 5 felony attempted

       fraud on a financial institution is inappropriate. In challenging the

       appropriateness of his sentence, McAllister asserts that his aggregate seven-year

       sentence is inappropriate because neither his crimes nor his character can be

       classified as “the worst of the worst.” Appellant’s Br. pp. 16, 17.


[17]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about




       1
          To the extent that McAllister cites to Asghar v. State, 698 N.E.2d 879 (Ind. Ct. App. 1998) and Getha v.
       State, 524 N.E.2d 325 (Ind. Ct. App. 1988) in support of his claim that the evidence is insufficient to prove
       that he knowingly executed or attempted to execute a scheme or artifice to defraud either First Merchant’s or
       Salin Bank, we note that neither Asghar nor Getha support McAllister’s claim. In Asghar, the defendant
       argued that the evidence was insufficient to prove that he took a substantial step toward defrauding a
       financial institution or that he “entertained the intent to defraud the bank.” 698 N.E.2d at 882. We
       concluded otherwise and affirmed Asghar’s conviction. Id. at 883. In Getha, the defendant argued that the
       evidence was insufficient to prove that he fraudulently obtained money from a bank. 524 N.E.2d at 329. We
       concluded otherwise and affirmed Getha’s conviction. Id.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017             Page 10 of 12
       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[18]   With respect to the nature of McAllister’s offenses, the record reveals that

       McAllister committed multiple offenses which impacted multiple victims.

       McAllister successfully defrauded First Merchant’s Bank out of $1340.23 and

       attempted to defraud Salin Bank out of $1430.10. In committing his crimes,

       McAllister crafted forged checks that jeopardized the assets of two separate

       small businesses.


[19]   As for McAllister’s character, the record reveals that McAllister was on parole

       for a rape conviction when he committed the instant offenses. McAllister had

       been released to parole in 2012. Since his release on parole, McAllister had

       violated the terms of his parole three times and his parole had been revoked

       once. McAllister also had a pending theft charge at the time he committed the

       instant offenses and had prior convictions for public intoxication, theft, and

       driving while suspended. In addition, following the conclusion of trial,

       McAllister refused to cooperate with the Hamilton County Probation

       Department and continued to lie about his identity and criminal history.

       Specifically, McAllister used a number of aliases in order to try to mask his

       criminal behavior and continued to deny using such aliases despite being linked

       to these aliases by his fingerprints.



       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 11 of 12
[20]   It reflects poorly on McAllister’s character both that he was on parole at the

       time he committed the instant offenses and that he had committed numerous

       other parole violations. It also reflects poorly on McAllister’s character that he

       continues to display an apparent disdain for the laws of this State by

       committing additional criminal offenses. Upon review, we conclude that

       McAllister has failed to prove that his aggregate seven-year sentence is

       inappropriate in light of the nature of his offenses or his character.



                                               Conclusion
[21]   In sum, we conclude that the evidence is sufficient to sustain McAllister’s

       convictions. We also conclude that McAllister’s sentence is not inappropriate.

       Accordingly, we affirm the judgment of the trial court.


[22]   The judgment of the trial court is affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1702-CR-242 | June 28, 2017   Page 12 of 12